In re Hayes, H.L. Mr. & Mrs.; Maryland Casualty Ins. Co.; American General Fire and Casualty Company; Haynes Best Western of Alexandria, Inc.; — Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. F, No. 1995-16175; to the Court of Appeal, Fourth Circuit, No. 2006-C-0705.
Granted. Plaintiffs have failed to demonstrate a causal relationship between defendants’ alleged fraud or ill practice and the obtaining of the judgment. See Ward v. Pennington, 523 So.2d 1286 (La.1988). Accordingly, the judgment of the trial court is reversed and summary judgment is hereby granted in favor of defendants, dismissing plaintiffs’ action for nullity.
CALOGERO, C.J., would grant and docket.
JOHNSON, J., would deny.